Title: From Alexander Hamilton to Thomas Smith, 26 April 1790
From: Hamilton, Alexander
To: Smith, Thomas


Sir
Treasury Department April 26th 1790.

You mention in Your Letter of the 22d. Instant that certificates have been presented to you on which there are four Years interest due.
This gives me reason to apprehend that you may have admitted the calculation of Interest on them beyond the period as fixed by Congress, which is up to the 31st December 1787—and no latter.
If this should be the case you have acted contrary to my circular instructions to the Loan Officers of the 12th Octobr last; and if any error has happened in that way, you will endeavour to rectify the same, and will discontinue the practice in future.
I am   Sir   Your obedt Servt
A Hamilton Thos Smith Esqrlate Commissr of the Loan Office for Pennsylvania

